United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1568
                                     ___________

David L. Johnson,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Patrick Keohane,                          *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: July 5, 2000

                                    Filed: July 11, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       David L. Johnson filed a 28 U.S.C. § 2241 petition for writ of habeas corpus,
alleging violations of his due process rights during a prison disciplinary proceeding.
The magistrate judge recommended dismissal of Johnson's petition, stating:

      Given that [Johnson] was present at the hearing, had a staff representative
      with him, was allowed to call witnesses on his behalf, was allowed to
      rebut the charge, and that there was some evidence to support the finding
      of the [hearing officer], the Court finds that [Johnson's] due process rights
      were not violated, and that there was a factual basis for the disciplinary
      officer's decision.

The district court agreed, Johnson appeals, and we affirm. Contrary to Johnson's view,
the district court applied the correct standard of review, see Superintendent v. Hill, 472
U.S. 445, 455-56 (1985) ("the relevant question is whether there is any evidence in the
record that could support the conclusion reached by the disciplinary board"); Hrbek v.
Nix, 12 F.3d 777, 781 (8th Cir. 1993) (same), and as for Johnson's remaining claims,
we affirm for the reasons expressed in the magistrate judge's thorough report and
recommendation as adopted by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-